Citation Nr: 1716366	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1943 to December 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO), that reconsidered a claim denied by rating decision in January 2015 (upon the submission of new and material evidence within the year following), and continued the denial (i.e., the January 2015 rating decision had not become final, and the matter required de novo consideration upon a timely appeal of the January 2016 rating decision).  See 38 C.F.R. § 3.156(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A sensorineural hearing loss ((SNHL) in either ear was not manifested in service or for many years thereafter, and a current bilateral hearing loss disability is not shown to be etiologically related to the Veteran's service.   


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran did not receive pre-adjudication notice adequate under the VCAA (the record does not include a pre-adjudication VCAA notice letter).   However, the Veteran subsequently was provided notice of what is needed to substantiate his claim, and of his and VA's duties with respect to evidentiary development, and his claim had opportunity to respond, followed by readjudication of his claim in a supplemental statement of the case (which cured the notice timing defect).  Notably, arguments presented in his substantive appeal suggest awareness on his part of the evidence necessary to substantiate a claim (and of his mand VA's obligations with respect to development of evidence). 

The Veteran's service treatment records (STRs) are incomplete.  In such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  Notably, the cited caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  The Veteran's VA medical records have been secured.  He was afforded VA examinations to determine the etiology of his bilateral hearing loss.  VA's duty to assist is met.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's December 1945 service separation examination shows that his whispered voice hearing acuity was 15/15 in each ear.

The Veteran's service personnel records show that his military occupational specialties included heavy truck driver and cannoneer.  They also show that he participated in the Normandy and Northern France Campaigns.

April 2011 private audiometry first shows that the Veteran had hearing loss.  The etiology of the hearing loss was not discussed.

On January 2015 VA audiological evaluation, audiometry found that right ear puretone thresholds in decibels were 35, 55, 60, 65 and 65 at the 500, 1,000, 2,000, 3,000 and 4,000 Hertz frequencies, respectively.  Left ear puretone thresholds at corresponding frequencies were 35, 45, 70, 75 and 80 decibels, respectively.  Bilateral SNHL was diagnosed.  Based on a review of the record and examination of the Veteran, the audiologist opined that it was less likely than not that the Veteran's hearing loss was caused by, or the result of, noise exposure in service.  She explained that whispered voice testing on service entrance and separation examinations was normal; that there is no evidence of postservice continuity of hearing loss symptoms; and that there is no evidence that SNHL was manifested within one year following separation.  She noted that the Veteran had a history of occupational noise exposure.  She explained that evidence from laboratory studies in humans and animals was sufficient to conclude that the most pronounced effects of a given noise exposure are measureable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration and type of noise exposure.  She observed that most recovery to stable hearing thresholds occurs within 30 days, and that there is insufficient evidence from laboratory studies to establish that permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of exposure to noise.  She stated that based on the available data, it is unlikely that such delayed effects occur.  

On January 2016 VA audiological examination, the Veteran stated that he was exposed to noise from anti-aircraft fire during service.  It was noted that following service the Veteran was a cattle rancher, and was exposed to noise associated with farm machinery.  Audiometry found that he has a bilateral SNHL.  Based on a review of the record, the audiologist opined that it was less likely than not that the Veteran's hearing loss was incurred in or caused by service, to include as due to acoustic trauma therein.  She noted that the Veteran currently has a bilateral hearing loss disability under VA criteria, and that his records are silent regarding complaints, diagnosis and treatment of hearing loss.  She noted that he entered and exited service with normal hearing in both ears by VA criteria by whispered test testing, and that complaints of hearing loss by the Veteran were not documented until almost seven decades after service.  She stated that the Veteran's statements were taken into account, but she did not agree with [the contentions that the Veteran's hearing loss is due to noise trauma in service].  She observed that having a military occupational specialty with a high probability of noise exposure does not always result in hearing loss, and that each case has to be considered individually.  She acknowledged that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift, but indicate that such usually disappears within 30 days after the exposure to loud noise (but may last up to six months).  She explained that impulse sounds may damage inner ear structure, resulting in an immediate hearing loss, and that continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss, and that if hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  She reiterated the comments made on January 2015 VA examination regarding evidence from laboratory studies.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the Veteran now has a bilateral hearing loss disability, nor is it in dispute that he was subjected to acoustic trauma during service.  The remaining critical question in this matter, is whether or not his current hearing loss is related to such exposure.  Few STRs are associated with the record, and the whispered voice hearing test on the December 1945 service separation examination is inadequate to establish that he did not have a high frequency SNHL (but does note normal hearing for conversation).  Regardless, it represents the best evidence available regarding the status of the Veteran's hearing upon discharge from service.  Significantly, a hearing loss disability is not documented in the record until more than 65 years following the Veteran's discharge from active service.  

As there is no evidence that the Veteran's SNHL hearing loss was manifested in service, or for decades thereafter, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The Veteran argues that his bilateral hearing loss is due to acoustic trauma in service.  That assertion was specifically addressed by the VA audiologist on the January 2016 VA examination.  In fact, it was concluded following both the January 2015 and January 2016 VA audiological examinations that it was less likely than not that the Veteran's bilateral hearing loss is related to service.  These opinions offered reflect familiarity with the evidentiary record.  It was observed that there was no indication of a hearing loss for many years after the Veteran's discharge from service.  It was explained that studies showed that the most pronounced effects of noise exposure were experienced immediately after the exposure, and recovery generally occurred within 30 days of the exposure.  In 2016, the consulting audiologist acknowledged that the Veteran was subjected to noise trauma in service, and that such exposure can lead to a temporary threshold shift, but indicated that generally such goes away after a short period of time.  She opined, in essence, that there was insufficient evidence to establish otherwise in the instant case.   She indicated that based on the available data, it was unlikely that the Veteran's noise exposure [in service] had a delayed effect.  Her opinion is probative evidence in this matter.

The Veteran has not provided any evidence to the contrary, i.e., any medical opinion or textual evidence indicating that his bilateral SNHL is indeed related to his service/exposure to noise trauma therein.  Whether or not a hearing loss disability that is first documented many decades after service may be related to remote noise trauma in service is a medical question, beyond the realm of common knowledge, and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is a layperson, and his opinion in the matter is not competent (probative) evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


